Exhibit 10.30

THIRD SUPPLEMENTAL INDENTURE

This THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of
February 7, 2020 is among SAExploration Holdings, Inc., a Delaware corporation
(the “Issuer” or the “Company”), the Guarantors party hereto (together with the
Issuer, the “Company Indenture Parties”), Wilmington Savings Fund Society, FSB,
as Trustee (in such capacity, the “Trustee”), and as Collateral Trustee (in such
capacity, the “Collateral Trustee”), and the Holders party hereto.

WITNESSETH

WHEREAS, the Company, the Guarantors, the Trustee and the Collateral Trustee
entered into a Senior Secured Convertible Notes Indenture dated as of September
26, 2018 (as heretofore amended, supplemented or otherwise modified, the
“Indenture”), pursuant to which the Company issued 6.00% Senior Secured
Convertible Notes due 2023;

WHEREAS, the Company has requested that the Required Holders (as defined in the
Indenture) immediately prior to the Third Supplemental Indenture Effective Date
(collectively, the “Required Holders”) (i) waive all of the Defaults and Events
of Default set forth on Exhibit A attached hereto and made a part hereof
(collectively, the “Subject Defaults”), and (ii) agree to amend the Indenture,
in each case, as set forth in this Supplemental Indenture; and

WHEREAS, the Required Holders have agreed to the waiver and amendments described
herein, in each case, in accordance with the terms and conditions set forth in
this Supplemental Indenture.

NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the parties covenant and agree as follows:

Section 1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings ascribed to them in the Indenture.

Section 2. Relation to Indenture. This Supplemental Indenture is supplemental to
the Indenture and does and shall be deemed to form a part of, and shall be
construed in connection with and as part of, the Indenture for any and all
purposes.

Section 3. Waiver and Amendments. Notwithstanding anything set forth in the
Indenture, the other Indenture Documents, or that certain Forbearance Agreement
dated as of September 23, 2019, among the Issuer, the Guarantors party thereto,
and the Forbearing Holders (as defined therein) (as amended by Amendment No. 1
to Forbearance Agreement dated as of December 31, 2019, and as extended in
accordance with Section 12 thereof, the “Forbearance Agreement”) to the
contrary, subject to the satisfaction of each of the conditions precedent in
Section 5 of this Supplemental Indenture, the Required Holders agree and consent
to clauses (a) through (e) below, in each case, as follows:

 

a)

Waiver.  The Required Holders hereby waive the Subject Defaults (collectively,
the “Waiver”), provided, that for the avoidance of doubt neither the Waiver nor
any other correspondence or any oral communications by the Trustee, the
Collateral Trustee, the Required Holders or any other Holder shall be construed
to constitute a waiver, modification or release of (i) any breach or other
Defaults or Events of Default (other than the Subject Defaults), whether now
existing or hereafter arising and whether or not identified in the Forbearance
Agreement and whether or not the Trustee, the Collateral Trustee and/or any
Holder may have any notice or information with respect thereto as of the date
hereof or (ii) any of the Trustee’s, the Collateral Trustee’s, the Required
Holders’

 

1

--------------------------------------------------------------------------------

 

or any other Holders’ rights, privileges or remedies under the Indenture, any
other Indenture Documents or any other agreement, instrument or document, or any
applicable law (other than with respect to the Subject Defaults).  Except as
expressly provided herein, (i) nothing contained in this Supplemental Indenture,
or any other communication between or among the Issuer, the Company Indenture
Parties and the Trustee, the Collateral Trustee and/or the Holders, shall be
construed to constitute a waiver by the Trustee, the Collateral Trustee or the
Holders of any covenant or provision of the Indenture or other Indenture
Documents, this Supplemental Indenture, or any other contract or instrument
between the Issuer, the other Company Indenture Parties, the Trustee, the
Collateral Trustee or the Holders, and the failure of the Trustee, the
Collateral Trustee or the Holders at any time prior to the date hereof or
hereafter to require strict performance by the Issuer, the other Company
Indenture Parties, or any other Person of any provision thereof shall not waive,
affect, or diminish any right of the Trustee, the Collateral Trustee, the
Required Holders or any other Holder thereafter to demand strict compliance
therewith or herewith, (ii) nothing contained in this Supplemental Indenture
shall directly or indirectly, in any way whatsoever, either (A) impair,
prejudice, or otherwise adversely affect the Trustee’s, the Collateral Trustee’s
or the Holder’s right at any time to exercise any right, privilege, or remedy in
connection with the Indenture and the other Indenture Documents (other than with
respect to the Subject Defaults) or (B) constitute any course of dealing or
other basis for altering any obligation of the Issuer, the other Company
Indenture Parties or any other Person under the Indenture or any other Indenture
Document or any right, privilege, or remedy of the Trustee, the Collateral
Trustee, the Required Holders or any other Holder under the Indenture or any
other Indenture Document and (iii) the Trustee, the Collateral Trustee and
Holders reserve the right, in their discretion, to exercise any or all of its or
their rights and remedies arising under the Indenture or any other Indenture
Document, as a result of any Events of Default which may have occurred prior to
the date hereof (other than the Subject Defaults), or are continuing on the date
hereof (after giving effect to this Waiver), or any Event of Default which may
occur after the date hereof.

 

b)

Amendment of Indenture.  The Required Holders hereby agree to the amendments to
the Indenture set forth in this Supplemental Indenture.

 

c)

Amendment of ABL Credit Agreement and Term Credit Agreement.  The Required
Holders hereby consent and agree to the amendment to the ABL Credit Agreement
(and all amendments and waivers set forth therein) and the Term Credit Agreement
(and all amendments and waivers set forth therein), in each case, executed on
the date hereof (and delivered to the Trustee and the Required Holders
contemporaneously with the execution of this Supplemental Indenture on the date
hereof).

 

d)

New Event of Default.  Failure to comply with any provision set forth in this
Supplemental Indenture shall constitute an immediate Event of Default without
notice or grace.

 

e)

Section 4.19 of Indenture.  The Required Holders hereby agree that the Company
Indenture Parties shall have until February 24, 2020, to furnish to the
Collateral Trustee and the Trustee, the Officers’ Certificate which would
otherwise be required by Section 4.19 of the Indenture to have been furnished at
least 30 days prior to first anniversary of the Issue Date.

2

--------------------------------------------------------------------------------

 

Section 4. Amendment of Indenture. Effective as of the Third Supplemental
Indenture Effective Date, the Required Holders, the Trustee and Collateral
Trustee, the Company Indenture Parties hereby agree as follows:

 

a)

The following defined terms are added to Section 1.01 to the Indenture in the
appropriate alphabetical order:

“Disclosure Restrictions” means none of the Company Indenture Parties will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter (i)
that in their good faith judgment constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which in their good
faith judgment disclosure is prohibited by any Legal Requirements or any binding
agreement or (iii) that in their good faith judgment is subject to attorney
client or similar privilege or constitutes attorney work product.

“Third Supplemental Indenture” means that certain Third Supplemental Indenture,
dated as of February 7, 2020, among the Company, the Guarantors party thereto,
the Holders party thereto, the Trustee and Collateral Trustee.

“Third Supplemental Indenture Effective Date” shall mean February 7, 2020,
subject to the satisfaction of the conditions to effectiveness set forth in
Section 5 of the Third Supplemental Indenture.

 

b)

Section 4.06 (a) of the Indenture is hereby amended by (x) deleting “and” at the
end of subsection (i) of Section 4.06(a), (y) replacing the period at the end of
subsection (ii) of Subsection 4.06(a) with a semicolon, and (z) inserting the
following new subsections (iii) and (iv) immediately after subsection (ii) of
Section 4.06(a):

(iii)Subject to the Disclosure Restrictions, the Company Indenture Parties shall
make their representatives and advisors available for conference calls to be
conducted on a periodic basis as requested by the Required Holders if an Event
of Default has occurred and is continuing, for the purpose of informing the
Required Holders of the Company Indenture Parties’ liquidity, the on-going
discussion of the development of the operating plan of the Company Indenture
Parties’ management team, the status and progress of any restructuring
negotiations and the status and progress of any diligence, negotiations,
documentation related thereto; and

(iv)no later than 11:00 a.m. Houston time on Friday of each week from the Third
Supplemental Indenture Effective Date through February 29, 2020: (a) a weekly
13-week cash flow forecast (each, a “Cash Flow Forecast”), substantially in the
form of the Initial Cash Flow Forecast (as defined in the Forbearance Agreement)
or otherwise in form reasonably acceptable to the Required Holders; and (b) a
weekly variance report reconciling the prior week’s Cash Flow Forecast to the
actual sources and uses of cash for the prior week, along with an explanation of
material variances. Subject to the Disclosure Restrictions, the Company
Indenture Parties shall also provide the Required Holders reasonable access to
their management during normal business hours to discuss any variances,
provided, that all Cash Flow Forecasts and related reporting shall be clearly
and conspicuously marked “CONFIDENTIAL” and shall not be distributed by the
Trustee to any Holder unless such Holder expressly requests the same.

3

--------------------------------------------------------------------------------

 

Section 5. Conditions Precedent to Effectiveness of this Supplemental
Indenture.  The effectiveness of this Supplemental Indenture is subject to the
fulfillment, to the satisfaction of, or waiver by the Trustee and Collateral
Trustee (at the direction of the Required Holders) and the Required Holders of
each of the following:

 

a)

the Trustee and Collateral Trustee shall have received this Supplemental
Indenture, duly executed by the Issuer, the Guarantors, the Trustee, the
Collateral Trustee, and the Required Holders;

 

b)

the Trustee and Collateral Trustee shall have received an officer’s certificate
from an Officer of the Company, in form and substance reasonably satisfactory to
the Trustee and Collateral Trustee (the “Officer’s Certificate”), affirming that
the conditions precedent (g) and (h) in Section 5 of this Supplemental Indenture
have been satisfied;

 

c)

the Trustee and Collateral Trustee shall have received evidence from the Issuer
that the execution, delivery and performance of this Supplemental Indenture by
the Issuer and the Guarantors has been duly authorized by all necessary
corporate action, including without limitation the approval of the Board of
Directors or the Board of Managers of the Issuer and the Guarantors, as
applicable;

 

d)

the Issuer shall have received all consents and amendments under the ABL Credit
Agreement and the Term Credit Agreement necessary to permit this Supplemental
Indenture, each duly executed and delivered by the parties thereto, and shall
have delivered copies of the same to the Trustee and Collateral Trustee;

 

e)

SAExploration, Inc. shall have received a waiver of all Existing Defaults (as
defined in the ABL Forbearance Agreement (as defined in the Forbearance
Agreement)) and all Potential Defaults (as defined in the ABL Forbearance
Agreement (as defined in the Forbearance Agreement)), and shall have delivered a
copy of the same to the Trustee and Collateral Trustee;

 

f)

SAExploration, Inc. shall have received a waiver of all Existing Defaults (as
defined in the Term Loan Forbearance Agreement (as defined in the Forbearance
Agreement)) and all Potential Defaults (as defined in the Term Loan Forbearance
Agreement (as defined in the Forbearance Agreement)), and shall have delivered a
copy of the same to the Trustee and Collateral Trustee;

 

g)

after giving effect to this Supplemental Indenture, no Default or Event of
Default shall have occurred and be continuing on the date of such Third
Supplemental Indenture Effective Date (after giving effect to the Waiver);

 

h)

the representations and warranties of the Company, each other Company Indenture
Party and their respective Subsidiaries contained in the Indenture Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) after
giving effect to this Supplemental Indenture, on and as of the date of the Third
Supplemental Indenture Effective Date, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall
continue to be true and correct as of such earlier date);

4

--------------------------------------------------------------------------------

 

 

i)

delivery to the Trustee and Collateral Trustee of the following reports in final
form to be filed by the Company with the Securities and Exchange Commission
immediately after the occurrence of the Third Supplemental Indenture Effective
Date (collectively, the “Requisite SEC Reports”): (i) an amended Annual Report
on Form 10-K/A for the fiscal year ended December 31, 2018 (which shall include
restated audited consolidated financial statements as of and for the years ended
December 31, 2018 and 2017, as well as restated unaudited interim financial
statements for the quarterly periods during 2018 and 2017, restated selected
consolidated statement of operations data for the years ended December 31, 2016,
2015 and 2014, and restated selected consolidated balance sheet data and other
financial data as of December 31, 2016, 2015 and 2014), (ii) an amended
Quarterly Report on Form 10-Q/A for the quarterly period ended March 31, 2019,
and (iii) Quarterly Reports on Form 10-Q for the quarterly periods ended June
30, 2019 and September 30, 2019; and

 

j)

the Company Indenture Parties shall have paid or caused to be paid all costs and
expenses of the Trustee and Collateral Trustee (including reasonable attorney’s
fees and expenses of Arnold & Porter Kaye Scholer LLP) and the Required Holders
(including reasonable attorneys’ fees and expenses of Brown Rudnick LLP and
Paul, Weiss, Rifkind, Wharton & Garrison LLP) (i) arising under or in connection
with the preparation, execution and delivery of this Supplemental Indenture, and
(ii) invoiced and outstanding on the date hereof.

For purposes of determining compliance with the conditions specified in this
Supplemental Indenture each Holder party to this Supplemental Indenture shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Holders by the Third Supplemental Indenture
Effective Date unless an officer of the Trustee responsible for the transactions
contemplated by this Supplemental Indenture shall have received written notice
from such Holder prior to the Third Supplemental Indenture Effective Date
specifying its objection thereto.

 

Section 6. Consent of Holders and Confirmation of Compliance with Section 13.02
of the Indenture. Pursuant to Section 13.02 of the Indenture, by its signature
below, the Holders party hereto hereby consent, effective as of the date hereof,
to the entry into this Supplemental Indenture by the Company, the Guarantors,
the Trustee and the Collateral Trustee and to the amendments to the Indenture
set forth in this Supplemental Indenture. The Issuer and the Holders party
hereto hereby confirm that all of the actions required to be taken by the
Holders and Issuer pursuant to Section 13.02 of the Indenture have been taken in
accordance with the provisions of such Section. The Issuer confirms that entry
into this Supplemental Indenture is permitted under the Indenture, and is not
prohibited by the terms of the Intercreditor Agreement and the Junior Documents
(as defined in the Intercreditor Agreement).

Section 7. Termination of Forbearance Agreement. The Required Holders, the
Issuer and the Guarantors acknowledge and agree that the Forbearance Period (as
defined in the Forbearance Agreement) and the Forbearance Agreement are, in each
case, without need for further action by the Required Holders or any other
Person, automatically terminated (other than any provisions therein which
survive termination of such Forbearance Agreement) effective as of the Third
Supplemental Indenture Effective Date.

Section 8. Representations and Warranties. Each of the Company Indenture Parties
hereby represents and warrants that the execution and delivery of this
Supplemental Indenture, after giving effect to this Supplemental Indenture, the
performance by each of them of their respective obligations under the Indenture
and the Supplemental Indenture are within its powers, have been duly authorized,
are not in contravention of applicable law or the terms of its operating
agreement or other organizational documents

5

--------------------------------------------------------------------------------

 

and except as have been previously obtained, do not require the consent or
approval of any governmental body, agency or authority, this Supplemental
Indenture and the Indenture (as amended hereby) will constitute the valid and
binding obligations of the Company Indenture Parties, as applicable, enforceable
in accordance with their terms, except as enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance, ERISA or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
a proceeding in equity or at law).

Section 9. Reference to and Effect on the Indenture. Each of the Company
Indenture Parties hereby reaffirms, confirms, ratifies, covenants, and agrees to
be bound by each of its covenants, agreements, and obligations under the
Indenture (as amended hereby), and each other Indenture Document previously
executed and delivered by it.  Each reference in the Indenture to “this
Indenture” or “the Indenture” shall be deemed to refer to the Indenture after
giving effect to this Supplemental Indenture.  This Supplemental Indenture is an
Indenture Document.

Section 10. The Trustee and Collateral Trustee. Except as otherwise expressly
provided herein, no duties, responsibilities or liabilities are assumed, or
shall be construed to be assumed, by the Trustee or the Collateral Trustee by
reason of this Supplemental Indenture. This Supplemental Indenture is executed
and accepted by the Trustee and the Collateral Trustee subject to all the terms
and conditions set forth in the Indenture with the same force and effect as if
those terms and conditions were repeated at length herein and made applicable to
the Trustee and the Collateral Trustee with respect hereto. Neither the Trustee
nor the Collateral Trustee shall be responsible for the recitals contained
herein, all of which recitals are made by the other parties to this Supplemental
Indenture.

Section 11. Governing Law. This Supplemental Indenture shall be a contract made
under and governed by the laws of the State of New York without giving effect to
its principles of conflicts of laws.

Section 12. Counterparts. This Supplemental Indenture may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Supplemental Indenture by
telecopier or electronic mail shall be effective as delivery of a manually
executed counterpart of this Supplemental Indenture.

Section 13. Guarantors Consent and Acknowledgement. The Guarantors, for value
received, hereby consent to the Company’s execution and delivery of this
Supplemental Indenture and the performance by the Company of its agreements and
obligations hereunder.  This Supplemental Indenture and the performance or
consummation of any transaction that may be contemplated under this Supplemental
Indenture, shall not limit, restrict, extinguish or otherwise impair the
Guarantors’ liabilities and obligations to the Trustee, the Collateral Trustee
and/or Holders under the Indenture Documents (including without limitation the
Guaranteed Obligations).  Each of the Guarantors acknowledges and agrees that
(i) the Subsidiary Guarantee to which such Guarantor is a party remains in full
force and effect and is fully enforceable against such Guarantor in accordance
with its terms and (ii) it has no offsets, claims or defenses to or in
connection with the Guaranteed Obligations, all of such offsets, claims and/or
defenses are hereby waived.

6

--------------------------------------------------------------------------------

 

Section 14. Reaffirmation. Except as expressly modified by this Supplemental
Indenture each of the Company Indenture Parties hereby (i) acknowledges and
agrees that all of its pledges, grants of securities interests and Liens and
other obligations under the Indenture and the other Indenture Documents to which
it is a party are reaffirmed and remain in full force and effect on a continuous
basis, (ii) reaffirms (x) each Lien granted by it to the Collateral Trustee for
the benefit of the Secured Parties, and (y) in the case of the Guarantors, the
guarantees (including the Subsidiary Guarantee) made by it pursuant to the
Indenture, and (iii) acknowledges and agrees that the grants of security
interests and Liens by and the guarantees of the Guarantors contained in the
Indenture and the other Indenture Documents are, and shall remain, in full force
and effect on and after the Third Supplemental Indenture Effective Date.  Except
as specifically modified herein, the Indenture Documents and the Obligations are
in all respects ratified and confirmed (mutatis mutandis) and shall remain in
full force and effect in accordance with their terms.

Section 15. Release.  The Company and the Company Indenture Parties
(collectively, the “Releasing Parties”) hereby release, acquit and forever
discharge the Trustee, the Collateral Trustee, the Holders and their respective
investment advisors and Affiliates, and any of their and their investment
advisors’ and Affiliates’ respective officers, directors, agents, employees,
attorneys, consultants, or representatives, or any of the respective
predecessors, successors or assigns of any of the foregoing (collectively, the
“Released Parties”) from and against any and all manner of actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims
(including, without limitation, crossclaims, counterclaims and rights of set-off
and recoupment) and demands whatsoever, whether known or unknown, whether
asserted or unasserted, in contract, tort, law or equity which any Releasing
Party may have against any of the Released Parties by reason of any action,
failure to act, matter or thing whatsoever arising from or based on facts
occurring on or prior to the date hereof that relate to the Indenture, the other
Indenture Documents, this Supplemental Indenture, or the transactions
contemplated thereby or hereby (except to the extent arising from the willful
misconduct or gross negligence of any Released Parties), including but not
limited to any such claim or defense to the extent that it relates to (a) any
covenants, agreements, duties or obligations set forth in the Indenture
Documents or, (b) any actions or omissions of any of the Released Parties in
connection with the initiation or continuing exercise of any right or remedy
contained in the Indenture Documents or at law or in equity with respect to the
Indenture Documents.

Section 16. Expenses. The Company hereby acknowledges and agrees that its
obligations to pay the costs and expenses pursuant to Section 5.1(c) of the Note
Purchase Agreement include, without limitation, all reasonable and documented
out-of-pocket fees and disbursements of each of (a) Brown Rudnick LLP in its
capacity as counsel to certain of the Holders, and (b) Paul, Weiss, Rifkind,
Wharton & Garrison LLP in its capacity as counsel to certain of the Holders, in
each case in connection with or as a result of or related to the execution and
delivery, enforcement, performance, or administration (including any
restructuring, forbearance or workout with respect thereto) of the Indenture,
this Supplemental Indenture, any of the other Indenture Documents and the
transactions related to the Indenture Documents or the monitoring of compliance
by the Company and each Company Indenture Party and each of its Subsidiaries
with the terms of the Indenture Documents.

[Signature Pages Follow]

 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed and delivered under seal, as of the date first above written.

 

ISSUER:

 

 

 

SAEXPLORATION HOLDINGS, INC.

 

 

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer and President

 

 

 

GUARANTORS:

 

 

 

SAEXPLORATION, INC.

 

 

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer and President

 

 

 

SAEXPLORATION SUB, INC.

 

 

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer

 

 

 

NES, LLC

 

 

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer and President

 

 

 

SAEXPLORATION SEISMIC SERVICES (US), LLC

 

 

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer and President

 

 

 

TRUSTEE AND COLLATERAL TRUSTEE:

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Trustee and Collateral Trustee

 

 

 

By:

 

/s/ Geoffrey J. Lewis

Name:

 

Geoffrey J. Lewis

Title:

 

Vice President

[Signature Page to Third Supplemental Indenture to Senior Secured Convertible
Notes]

--------------------------------------------------------------------------------

 

 

HOLDERS:

 

 

 

WHITEBOX ASYMMETRIC PARTNERS, L.P.

 

 

 

By:

 

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Partner & CEO

 

 

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

 

 

By:

 

Whitebox Advisors LLC its investment manager

 

 

 

By:

 

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Partner & CEO

 

 

 

WHITEBOX CREDIT PARTNERS, L.P.

 

 

 

By:

 

Whitebox Advisors LLC its investment manager

 

 

 

By:

 

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Partner & CEO

 

 

 

HOLDERS:

 

 

 

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.

 

 

 

By:

 

/s/ David O’Mara

Name:

 

David O’Mara

Title:

 

Deputy General Counsel

 

 

 

BLUEMOUNTAIN KICKING HORSE FUND L.P.

 

 

 

By:

 

/s/ David O’Mara

Name:

 

David O’Mara

Title:

 

Deputy General Counsel

 

 

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF

 

 

 

By:

 

/s/ David O’Mara

Name:

 

David O’Mara

Title:

 

Deputy General Counsel

[Signature Page to Third Supplemental Indenture to Senior Secured Convertible
Notes]

--------------------------------------------------------------------------------

 

 

BLUEMOUNTAIN SUMMIT TRADING L.P.

 

 

 

By:

 

/s/ David O’Mara

Name:

 

David O’Mara

Title:

 

Deputy General Counsel

 

 

 

HOLDERS:

 

 

 

HIGHBRIDGE MSF INTERNATIONAL LTD.

(f/k/a 1992 MSF International Ltd.)

 

 

 

By:

 

Highbridge Capital Management, LLC as Trading Manager and not in its individual
capacity

 

 

 

By:

 

/s/ Jonathan Segal

Name:

 

Jonathan Segal

Title:

 

Managing Director

 

 

 

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P.

(f/k/a 1992 Tactical Credit Master Fund, L.P.)

 

 

 

By:

 

Highbridge Capital Management, LLC as Trading Manager and not in its individual
capacity

 

 

 

By:

 

/s/ Jonathan Segal

Name:

 

Jonathan Segal

Title:

 

Managing Director

 

 

 

HOLDER:

 

 

 

JOHN PECORA

 

 

 

 

 

/s/ John Pecora

 

 

[Signature Page to Third Supplemental Indenture to Senior Secured Convertible
Notes]

--------------------------------------------------------------------------------

 

EXHIBIT A

All Defaults and Events of Default occurring on or before the Third Supplemental
Indenture Effective Date and arising:

 

1.under Section 9.01(e)(ii) of the Indenture as a result of the failure to
furnish:

(a)unaudited financial statements for each of the fiscal quarters ended June 30,
2015 through the fiscal quarter ended September 30, 2019, together with any
applicable Officers’ Certificates (whether such financial statements were not
furnished in accordance with GAAP or were not furnished at all),

(b)in accordance with GAAP, the audited financial statements for fiscal years
ended December 31, 2014, 2015, 2016, 2017 and 2018, together with any applicable
Officers’ Certificates;

2.under clauses (i), (ii), and (iv) of Section 9.01(e) of the Indenture, in each
case, as a result of the facts and circumstances disclosed in the “Explanatory
Note” included in each of the Requisite SEC Reports (the “Material Events”);

3.under clauses (a), (b), (c) and (d) of Section 9.01(e)(ix) of the Indenture as
a result of multiple events of default having occurred under the ABL Documents,
the Term Documents and the Existing Senior Notes Indenture; in each case, (A)
which occurred as a result of or arose from the Material Events, (B) which
occurred as a result of any of the foregoing Defaults or Events of Default
described on this Exhibit A, or (C) which are the subject of a written waiver
under the ABL Credit Agreement and the Term Credit Agreement also being entered
into on the Third Supplemental Indenture Effective Date;

4.as a result of any delay by the Company in delivering its weekly 13-week cash
flow forecast by 11 a.m. on each Wednesday during the forbearance period, as
required by the Forbearance Agreement; and

5.as a result of the failure by the Company Indenture Parties to comply with
Section 4.19 of the Indenture.

 